Citation Nr: 1215085	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder and cannabis dependence. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  He is the recipient of the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) decision issued in August 2005 by the Department of Veterans Affairs (VA) RO in Denver, Colorado.  This case was denied by the Board in an August 2008 decision.  The Veteran thereafter appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and in July 2009, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand, which was granted by Order of the Court in July 2009. 

In February 2010, the Board remanded the issue of entitlement to an increased rating for service-connected psychiatric disability, as well as the issue of entitlement to a total disability rating based upon individual unemployability (TDIU), which was newly raised by the record.  See also, Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thereafter, in a July 2011 rating decision, the RO, in pertinent part, granted entitlement to a TDIU, effective March 15, 2007.  Such decision represents a complete grant of the benefit sought with respect to the Veteran's claim for a total rating based on unemployability.  


FINDING OF FACT

In March 2012, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal. 




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the increased rating claim for service-connected PTSD with depressive disorder and cannabis dependence have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

For the reasons discussed below, the Board does not have jurisdiction to review the current appeal and it is therefore dismissed.  A review of the record shows that the Veteran filed a substantive appeal in March 2007 that addressed the issue of entitlement to an increased rating for the service-connected psychiatric disability.  
The record further reflects that, in a January 2012 statement, the Veteran indicated that he wished to withdraw his appeal if he was awarded a 100 percent rating for his service-connected psychiatric disability.  

In February 2012, the RO readjudicated the increased rating claim by way of a supplemental statement of the case, and then the case was recertified to the Board.  According to a February 2012 VA Form 646 ["Statement of Accredited Representative in Appealed Case"], the Veteran's representative reiterated the Veteran's contention that his PTSD is 100 percent disabling.   

Significantly, however, in March 2012, the Board received a VA Form 21-4138 ["Statement in Support of the Claim"] via facsimile, in which the Veteran stated he waived any further appeal in the matter.  He noted further that upon consideration of the factors involved in this case, he is satisfied for the time being with the VA's decisions already handed down.  

Thus, based on his March 2012 statement, the Veteran has withdrawn his appeal with respect to his increased rating claim for his service-connected psychiatric disability, and hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the appeal is dismissed. 


ORDER

The appeal for a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder and cannabis dependence is dismissed.




____________________________________________
HEATHER J. HARTER  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


